11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

Brent Bates Builders, Inc. and                 * From the 238th District
Brent Bates, individually,                       Court of Midland County,
                                                 Trial Court No. CV48540.

Vs. No. 11-13-00119-CV                         * March 14, 2014

Rahul Malhotra, individually and d/b/a         * Memorandum Opinion by Willson, J.
the Malhotra Law Firm; Venit Malhotra,           (Panel consists of: Wright, C.J.,
individually and d/b/a the Malhotra Law          Willson, J., and Bailey, J.)
Firm; and Salvador Villalobos,

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Brent Bates Builders, Inc. and Brent Bates, individually.